DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/15/2022.  Claims 1-5m 7 and 8 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/28/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The amendment to the specification has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the controller is further configured to compare a determination threshold value set to a value larger than the temperature gradient of the refrigerant with the degree of supercooling of the refrigerant, the temperature gradient of the refrigerant being a difference between a saturated gas temperature and a saturated liquid temperature of the refrigerant at the same pressure, and determine whether or not there is a shortage of a refrigerant amount filled in the refrigerant circuit,” renders the claim unclear because it is unclear if the amended language is intended to be a positively recited limitation that would require a calculation of a determination value or is intended to simply define a ‘temperature gradient.”  If the language is intended to be a positive limitation, then the claim appears to recite a number of results obtained without reciting the structure or steps needed to obtain the results.  Thus, one skilled in the art would not necessarily know the metes and bounds intended by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “...wherein the degree of supercooling is a temperature difference between a temperature from the condenser to a refrigerant flow inlet of the supercooler, measured by the supercooler inlet temperature sensor and a temperature in a refrigerant flow outlet on a downstream side of the supercooler, measured by the supercooler outlet temperature sensor,” and “...wherein the actually obtainable temperature difference is a difference between the condensing temperature and the temperature in a refrigerant flow outlet on a downstream side of the supercooler,” are defined as a ‘degree of supercooling’ and as ‘the actually obtainable temperature difference.’  However, these limitations define the same measurement but with different designations.  Thus, one skilled in the art would not necessarily know the metes and bounds intended by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1- 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0203995).

Regarding Claims 1 and 8, as best understood, Ueda teaches a refrigeration cycle apparatus [Fig. 1] comprising 
a controller [30] having a microcomputer [0034];
a refrigerant circuit in which a compressor [11], a condenser [12], a supercooler [14], an expansion valve [21], and an evaporator [22] are connected by a refrigerant pipe [0023; fig 1], and configured to circulate refrigerant having a temperature gradient [0048], wherein 
the controller [30] controls the refrigerant circuit such that a degree of supercooling of the refrigerant is larger than the temperature gradient generated at a time of refrigerant shortage of the refrigerant, the degree of supercooling being a temperature difference between a temperature from the condenser to a refrigerant flow inlet of the supercooler and a temperature in a refrigerant flow outlet on a downstream side of the supercooler [0004; 0033; 0052; where the system is controlled during a normal operation with no refrigerant shortage];
the controller [11] compares a determination threshold value [P1ref] set to a value larger than the temperature gradient of the refrigerant with the degree of supercooling of the refrigerant, the temperature gradient of the refrigerant being a difference between a saturated gas temperature and a saturated liquid temperature of the refrigerant at the same pressure, and determines whether or not there is a shortage of a refrigerant amount filled in the refrigerant circuit [0004; 0052-0057];
the refrigeration cycle apparatus further comprises a remote control, and the determination threshold value is set based on an instruction sent from the remote control [0038].


Regarding Claim 2, as best understood, Ueda teaches a refrigeration cycle apparatus [fig 1] comprising a controller having a microcomputer [0034] and a refrigerant circuit in which a compressor [11], a condenser [12], a liquid receiver [13], a supercooler [14], an expansion valve [25], and an evaporator [22] are connected by a refrigerant pipe, and configured to circulate refrigerant containing refrigerant having a temperature gradient [0023; 0048]; wherein
wherein the refrigeration cycle apparatus further comprises a supercooler inlet temperature sensor [44] configured to detect a temperature [0031];
and a supercooler outlet temperature sensor [45] installed in the refrigerant flow outlet of the supercooler, and configured to detect a temperature [0031];
a pressure sensor [41] disposed on a discharge side of the compressor [0031];
an outdoor air temperature sensor [43] configured to detect an outdoor ambient air temperature [31];
wherein the controller is configured to calculate a temperature efficiency of the supercooler, the temperature efficiency being a value obtained by dividing a degree of supercooling of the refrigerant by an actually obtainable temperature difference of the refrigerant in the supercooler [0037; 0038], 
wherein the degree of supercooling is a temperature difference between a temperature from the condenser to a refrigerant flow inlet of the supercooler, measured by the supercooler inlet temperature sensor and a temperature in a refrigerant flow outlet on a downstream side of the supercooler, measured by the supercooler outlet temperature sensor [0037; 0038];
wherein the maximum temperature difference is a temperature difference between a condensing temperature of the refrigerant and an outdoor air temperature [0037; 0038],
wherein the actually obtainable maximum temperature difference is a difference between the condensing temperature and the temperature in a refrigerant flow outlet on a downstream side of the supercooler [0037; 0038];
wherein the controller [30] is further configured to compare a determination threshold value set to a value larger than a value obtained by dividing the temperature gradient of the refrigerant by the maximum temperature difference in the supercooler with the temperature efficiency of the supercooler, and determine whether or not there is a shortage of a refrigerant amount filled in the refrigerant circuit [0037; 0038];
wherein the temperature gradient of the refrigerant is a difference between a saturated gas temperature and a saturated liquid temperature of the refrigerant at the same pressure [0048];
wherein the refrigeration cycle apparatus further comprises a remote control, and wherein the determination threshold value is set based on an instruction sent from the remote control [0038].

Regarding Claim 3, Ueda teaches the invention of Claim 1 above and teaches a supercooler inlet temperature sensor [44] installed in the refrigerant flow inlet of the supercooler, and configured to detect a temperature [0031]; and 
a supercooler outlet temperature sensor [45] installed in the refrigerant flow outlet of the supercooler, and configured to detect a temperature [0031];
wherein the controller [30] determines whether or not there is a shortage of the refrigerant amount based on a degree of supercooling by a temperature difference between a temperature detected by the supercooler inlet temperature sensor and a temperature detected by the supercooler outlet temperature sensor [0052-0053].
	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0203995) in view of Yamamura (JP2009243784A)

Regarding Claim 4, Ueda teaches the invention of Claim 1 above but does not teach a supercooler outlet pressure sensor installed in the refrigerant flow outlet of the supercooler, and configured to detect a pressure; and a supercooler outlet temperature sensor installed in the refrigerant flow outlet of the supercooler, and configured to detect a temperature, wherein the controller determines whether or not there is a shortage of the refrigerant amount based on a degree of supercooling by a temperature difference between a saturation temperature obtained from pressure detected by the supercooler outlet pressure sensor, and a temperature detected by the supercooler outlet temperature sensor.
However, Yamamura teaches a refrigeration cycle [0001] having a supercooler outlet pressure sensor [27]  installed in the refrigerant flow outlet of the supercooler [12c], and configured to detect a pressure [0086-0088]; and a supercooler outlet temperature sensor [26] installed in the refrigerant flow outlet of the supercooler, and configured to detect a temperature [0089-0088], wherein a controller [20] determines whether or not there is a shortage of the refrigerant amount based on a degree of supercooling by a temperature difference between a saturation temperature obtained from pressure detected by the supercooler outlet pressure sensor, and a temperature detected by the supercooler outlet temperature sensor [0019-0021; 0086-0091].
Yamamura teaches that it is known in the field of endeavor of refrigeration that this arrangement can appropriately detect insufficient refrigerant charge [0008]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ueda to  have a supercooler outlet pressure sensor installed in the refrigerant flow outlet of the supercooler, and configured to detect a pressure; and a supercooler outlet temperature sensor installed in the refrigerant flow outlet of the supercooler, and configured to detect a temperature, wherein the controller determines whether or not there is a shortage of the refrigerant amount based on a degree of supercooling by a temperature difference between a saturation temperature obtained from pressure detected by the supercooler outlet pressure sensor, and a temperature detected by the supercooler outlet temperature sensor in view of the teachings of Yamamura in order to appropriately detect insufficient refrigerant charge.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0203995) in view of Aoyama et al. (EP2508821A2) and Watanabe et al. (JPH09280699A).

Regarding Claim 5, Nakabo teaches the invention of Claim 1 above but does not teach a pressure sensor installed between the condenser and the supercooler, and configured to detect a pressure; a temperature sensor installed between the condenser and the supercooler, and configured to detect a temperature; and a controller configured to determine presence of composition change of the refrigerant, by a temperature difference between a saturation temperature obtained from pressure detected by the pressure sensor, and a temperature detected by the temperature sensor, when the controller determines that there is a shortage of the refrigerant amount.
However, Aoyama teaches a refrigeration cycle [0001] having a pressure sensor [52] installed between the condenser [22] and the supercooler [23], and configured to detect a pressure [0026]; a temperature sensor [62] installed between the condenser [22] and the supercooler [23], and configured to detect a temperature [0026] for the obvious advantage of detecting physical quantities correlated with the temperature and pressure sensors and thereby provide quantities that aid in control of the system. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ueda to  have a pressure sensor installed between the condenser and the supercooler, and configured to detect a pressure; a temperature sensor installed between the condenser and the supercooler, and configured to detect a temperature in view of the teachings of Aoyama in order to detect physical quantities correlated with the temperature and pressure sensors and thereby provide quantities that aid in control of the system.
Lastly, Watanabe teaches a refrigeration apparatus [0001] having a controller [11] configured to determine presence of composition change of the refrigerant, by a temperature difference between a saturation temperature obtained from pressure detected by the pressure sensor [PS], and a temperature detected by the temperature sensor [TS], when the controller determines that there is a shortage of the refrigerant amount [0037; 0038]. Watanabe teaches that it is known in the field of endeavor of refrigeration that this arrangement can appropriately detect insufficient refrigerant charge and determine the composition of refrigerant to be replenished and thereby improve the system [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ueda to  have a controller configured to determine presence of composition change of the refrigerant, by a temperature difference between a saturation temperature obtained from pressure detected by the pressure sensor, and a temperature detected by the temperature sensor, when the controller determines that there is a shortage of the refrigerant amount in view of the teachings of Watanabe in order to appropriately detect insufficient refrigerant charge and determine the composition of refrigerant to be replenished and thereby improve the system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2019/0203995) in view of Oelfke et al. (US2015/0316316).

Regarding Claim 7, Nakabo teaches the invention of Claim 1 but does not teach where the refrigerant is mixed refrigerant of R32, R125, R 134a, R1234yf, and CO2, and satisfies all of: a condition that a ratio XR32 (wt%) of weight of R32 to total weight of the mixed refrigerant is 33 < XR32 < 39; a condition that a ratio XR 125 (wt%) of weight of R 125 to total weight of the mixed refrigerant is 27 < XR125 < 33; a condition that a ratio XR134a (wt%) of weight of R134a to total weight of the mixed refrigerant is 11 < XR134a < 17; a condition that a ratio XR1234yf (wt%) of weight of R1234yf to total weight of the mixed refrigerant is 11 < XR1234yf < 17; a condition that a ratio XCO2 (wt%) of weight of CO2 to total weight of the mixed refrigerant is 3 < XCO2< 9; and a condition that a total sum of the XR32, the XR 125, the XR134a, the XR1234yf and the XCO2 is 100.
However, Oelfke teaches a refrigeration process [0002] having a mixed refrigerant of R32, R125, R 134a, R1234yf, and CO2, and satisfies all of: a condition that a ratio XR32 (wt%) of weight of R32 to total weight of the mixed refrigerant is 33 < XR32 < 39; a condition that a ratio XR 125 (wt%) of weight of R 125 to total weight of the mixed refrigerant is 27 < XR125 < 33; a condition that a ratio XR134a (wt%) of weight of R134a to total weight of the mixed refrigerant is 11 < XR134a < 17; a condition that a ratio XR1234yf (wt%) of weight of R1234yf to total weight of the mixed refrigerant is 11 < XR1234yf < 17; a condition that a ratio XCO2 (wt%) of weight of CO2 to total weight of the mixed refrigerant is 3 < XCO2< 9; and a condition that a total sum of the XR32, the XR 125, the XR134a, the XR1234yf and the XCO2 is 100 [0057; where a refrigerant made by Opteon is disclosed and where a Opteon refrigerant comprises the claimed mixture.  See attached Opteon xp41 Product Information].  
Oelfke teaches that it is known in the field of endeavor of refrigeration that components of a mixed refrigerant may be selected in order to achieve a desired refrigeration range [0062]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ueda to  have where the refrigerant is mixed refrigerant of R32, R125, R 134a, R1234yf, and CO2, and satisfies all of: a condition that a ratio XR32 (wt%) of weight of R32 to total weight of the mixed refrigerant is 33 < XR32 < 39; a condition that a ratio XR 125 (wt%) of weight of R 125 to total weight of the mixed refrigerant is 27 < XR125 < 33; a condition that a ratio XR134a (wt%) of weight of R134a to total weight of the mixed refrigerant is 11 < XR134a < 17; a condition that a ratio XR1234yf (wt%) of weight of R1234yf to total weight of the mixed refrigerant is 11 < XR1234yf < 17; a condition that a ratio XCO2 (wt%) of weight of CO2 to total weight of the mixed refrigerant is 3 < XCO2 < 9; and a condition that a total sum of the XR32, the XR 125, the XR134a, the XR1234yf and the XCO2 is 100 in view of the teachings of Watanabe in order to achieve a desired refrigeration range.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enya (WO2018155513A1), recited to teach a temperature gradient reference value.  Page 6 of specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763